Citation Nr: 1735413	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to October 1969.  The Veteran saw combat in the Vietnam War.

This matter stems from an appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  RO-level jurisdiction was subsequently transferred to Chicago, Illinois.

A March 2013 Board decision and remand adjudicated several issues on appeal with applicable reasons and bases stated therein.  The March 2013 Board decision and remand noted an inferred claim for TDIU was raised by the Veteran in a July 2007 substantive appeal of other issues, and that the TDIU claim was never fully adjudicated.  The Board thus remanded the matter for further development.  Accordingly, the issue of TDIU has returned to the Board for adjudication.


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Legal Criteria

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more.  Id.

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner.  The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

The Board shall consider the nature of the employment and the reason for any termination.  38  C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1 , 4.15 (2016); Van Hoose, 4 Vet. App. 361(1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App.  532, 538 (1994).

II. Analysis

The Veteran meets the minimum disability rating percentage threshold for consideration of TDIU.  The Veteran is currently service-connected for coronary artery disease (30 percent from June 22, 2004; 100 percent from August 11, 2004; and 60 percent from October 1, 2005), diabetes mellitus type II (20 percent from June 17, 2001 and 40 percent from January 3, 2011), left foot plantar wart (10 percent from October 26, 1969), left upper extremity neuropathy (10 percent from August 29, 2005), right upper extremity neuropathy (10 percent from August 29, 2005), left lower extremity neuropathy (10 percent from August 29, 2005), right lower extremity neuropathy (10 percent from August 29, 2005), right third metacarpal fracture residuals (0 percent from October 26, 1969), erectile dysfunction (0 percent from August 29, 2005), and surgical scars (0 percent from August 29, 2005).

In his July 2007 substantive appeal of other issues later adjudicated, the Veteran stated that, ten years prior, he reluctantly changed careers due to the rigors of travel in the telecommunications industry, and the difficulty it caused for managing his diabetes.  The Veteran echoed these sentiments at a January 2011 VA examination.

The Veteran did not specifically contend that his disabilities rendered him unemployable in his July 2007 substantive appeal-only that he had to change careers.  In June 2013, the RO sent a letter to the Veteran requesting he complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, but the Veteran did not submit the application.  Nevertheless, the Veteran never formally withdrew his inferred claim for TDIU, and the Board evaluates whether TDIU is warranted based on the available evidence of record.

Occupational history reporting in medical treatment records indicates the Veteran worked as an administrator in an unemployment office from approximately July 2004 until retiring sometime after September 2015.  See January 2017 CAPRI; December 2010 VA treatment record.  Occupational history reporting also indicates the Veteran worked as a limousine driver for an unspecified period as of December 2003 until starting his job at the unemployment office.  July 2007 VA treatment record.  The record supports the Veteran's assertion that he worked in the telecommunications industry before changing careers; however, it is unclear whether the career change was due to his disabilities or some other factor.  While the Veteran stated that he changed careers due to difficulty managing his diabetes in his appeal paperwork, a January 2003 medical treatment note indicates the Veteran reported that he lost his job as a telecommunications consultant due to a tenuous market.  See April 2006 VA treatment record.

Regardless of the reason for the Veteran's career change, the record reflects that during the appeal period, the Veteran was employed as an administrator at an unemployment office.  The fact the Veteran appears to have kept that job until retirement significantly weighs against a finding that such employment was not gainful.  Moreover, the lay and medical evidence of record does not support a finding that the Veteran is currently precluded from obtaining substantially gainful employment, as the Veteran demonstrated the capability of securing and maintaining such employment despite his service connected disabilities for more than ten years prior to his relatively recent retirement.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


